UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-2161



LAURENSYAH HO,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A95-079-683)


Submitted:   July 15, 2005                 Decided:   August 16, 2005


Before LUTTIG, MICHAEL, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Stanley J. Ellenberg, LAW OFFICES OF STANLEY ELLENBERG &
ASSOCIATES, Philadelphia, Pennsylvania, for Petitioner. Peter D.
Keisler, Assistant Attorney General, M. Jocelyn Lopez Wright,
Assistant   Director,  UNITED   STATES  DEPARTMENT  OF  JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Laurensyah    Ho,   a   native   and    citizen    of    Indonesia,

petitions for review of an order of the Board of Immigration

Appeals   (“Board”)   affirming,     without   opinion,      the   immigration

judge’s denial of her requests for asylum, withholding of removal,

and protection under the Convention Against Torture.

           In   her   petition     for   review,   Ho   contends     that   the

immigration judge erred in denying her requests for withholding of

removal and protection under the Convention Against Torture.1               “To

qualify for withholding of removal, a petitioner must show that

[s]he faces a clear probability of persecution because of h[er]

race, religion, nationality, membership in a particular social

group, or political opinion.”       Rusu v. INS, 296 F.3d 316, 324 n.13

(4th Cir. 2002) (citing INS v. Stevic, 467 U.S. 407, 430 (1984)).

To qualify for protection under the Convention Against Torture, a

petitioner bears the burden of proof of demonstrating that “it is

more likely than not that he or she would be tortured if removed to

the proposed country of removal.” 8 C.F.R. § 1208.16(c)(2) (2005).

We find that Ho failed to make the requisite showing before the

immigration court to demonstrate her eligibility for either form of

relief.


     1
      Ho correctly notes that we lack jurisdiction to review the
immigration judge’s finding that her asylum application was
untimely filed pursuant to 8 U.S.C. § 1158(a)(3) (2000).        See
Zaidi v. Ashcroft, 377 F.3d 678, 680-81 (7th Cir. 2004) (collecting
cases).

                                    - 2 -
          Accordingly,   we   deny   the   petition   for   review.2   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                        PETITION DENIED




     2
      To the extent that Ho argues that the immigration judge
failed to properly develop the record to allow for meaningful
appellate review, we find that this argument lacks merit.     Our
review of the record reveals that the immigration judge’s opinion
is thorough, well-reasoned, and adequately explains the basis for
the decision.

                                - 3 -